Notice of Pre-AIA  or AIA  Status
The present application, filed on or after 
March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 7, 8, 12, 14, 15, 18, 21-23, 26, 27 and 29-38 are pending in the instant application.

Election/Restrictions
Applicant’s election without traverse of Group I, 

    PNG
    media_image1.png
    313
    752
    media_image1.png
    Greyscale
,
and elected the species of Example 1, found on page 40 of the instant specification and in instant claim 15 (reproduced below),

    PNG
    media_image2.png
    192
    588
    media_image2.png
    Greyscale
,
in the reply filed on July 28, 2021 was acknowledged in the previous Office Action.  The requirement was deemed proper and therefore made FINAL in the previous Office Action.

Rejections and objections made in the previous Office Action that do not appear below have been overcome by Applicant’s amendments to the claims.  Therefore, arguments pertaining to these rejections and objections will not be addressed.

	As a result of the current amendments to the claims per the Amendment filed November 9, 2021, the following now applies.
Claim Objections
Claim 22 is objected to because of the following informalities:  in claim 22, line 5 of the claim, the “2” in the substituent “-(CH2)n-” should be subscripted 
{i.e., -(CH2)n-}.  
Appropriate correction is required.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 8, 15 and 35 are rejected under 
35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to 
Claim 8 lacks antecedent basis from independent claim 7 because of the N-oxide substituent, 
    PNG
    media_image3.png
    115
    60
    media_image3.png
    Greyscale
, listed in claim 8.
Claim 15 lacks antecedent basis from independent claim 7 because there are multiple species being claimed in claim 15 which are not embraced by the definitions of variable M2, the ring B variable or the ring C variable in claim 7.  See Examples 5, 60, 61, 66-68, 70, 72, 73, 78, 97 and 111 and Compound 205 in claim 15.
In claim 35, an “and” should be added after “hydrogen” (line 4 of the claim); after “hydroxy” (line 6 of the claim); after “alkyl” (line 6 of the claim); and after “cyano,” (line 7 of the claim) for proper Markush language format.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 8 and 15 are rejected under 
35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 8 fails to further limit independent currently amended claim 7 because claim 8 is broader in 
    PNG
    media_image3.png
    115
    60
    media_image3.png
    Greyscale
, listed in claim 8.
Claim 15 fails to further limit independent currently amended claim 7 because claim 15 is broader in scope than claim 7 due to the fact that there are multiple species being claimed in claim 15 which are not embraced by the definitions of variable M2, the ring B variable or the ring C variable in claim 7.  See Examples 5, 60, 61, 66-68, 70, 72, 73, 78, 97 and 111 and Compound 205 in claim 15.


Allowable Subject Matter
The elected species of Example 1 is allowable over the prior art of record.

Claims 7, 12, 14, 18, 21, 23, 26, 27, 29-34 and 36-38 are allowed over the prior art of record.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Telephone Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to: 
Laura L. Stockton 
(571) 272-0710.  
The examiner can normally be reached on Monday-Friday from 6:00 am to 2:30 pm.  If the examiner is out of the Office, the examiner’s supervisor, Joseph K. McKane, can be reached on (571) 272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private 
	


					/LAURA L STOCKTON/                     Primary Examiner, Art Unit 1626                                                                                                                                                                                   					Work Group 1620
					Technology Center 1600


November 18, 2021
Book XXVI, page 197